DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 11, 19 and 20 are objected to because of the following informalities:  
In claim 11, line 5, applicant recites “the a dispensing cartridge” where it appears applicant intended “the [[a]] dispensing cartridge.”  
In claim 19, line 3, applicant recites “extensions” where it appears applicant intended “extension.”  
In claim 20, line 2, applicant recites “protrusions” where it appears applicant intended “protrusion.”   
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation "the water line" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a water line."
Claim 10 recites the limitation "the filter media" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a filter media."
Claim 12 recites the limitation "the male hub" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a male hub."
Claim 13 recites the limitation "the outlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]an outlet."
Claim 15 recites the limitation "the male hub" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a male hub."

                                     Allowable Subject Matter
Claims 6-9 are allowed.
s 10-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  	The following is a statement of reasons for the indication of allowable subject matter:  Per claim 6, while it is known in the art to provide an underwater dispenser holder comprising: a base having a first dispensing cartridge top support and a second dispensing cartridge top support; a first cartridge post extending from a bottom side of said base with the first cartridge post having a cartridge support thereon; a second cartridge post extending from a bottom side of said base with the second cartridge post having a cartridge support thereon (see, for example, US 2005/01211613; Fig. 5B to King) in the examiner’s opinion, the prior art fails to teach ore render obvious the holder further comprising a finger grip extending from a topside of said base and a set of filter cap engaging latches.

                                                            Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/01/22